Citation Nr: 9914181	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hearing loss.  

2.  Entitlement to an increased (compensable) evaluation for 
tinea.  

3.  Entitlement to a rating in excess of 20 percent for 
duodenal ulcer with hyperacidity syndrome and tropical sprue.  

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran initially served on active duty for more than 15 
years and such service terminated in May 1970.  He served an 
additional period of active duty for training from January 
1975 to August 1975.

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The RO, in pertinent part, denied 
entitlement to compensable evaluations for bilateral hearing 
loss and tinea, and an increased evaluation for duodenal 
ulcer.  

The veteran also appealed the August 1998 rating decision 
wherein the RO granted entitlement to service connection for 
PTSD and evaluated the disability as 30 percent disabling.  

In November 1998 the RO affirmed the 30 percent evaluation 
for PTSD. In December 1998 the RO affirmed the noncompensable 
evaluations for bilateral hearing loss and tinea, and the 20 
percent evaluation for the service-connected gastrointestinal 
disability which was recharacterized as duodenal ulcer with 
hyperacidity syndrome and tropical sprue.

The Board notes on an Informal Hearing Presentation dated in 
April 1999, the veteran's representative raised the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  This issue has 
been neither prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The issues of entitlement to increased ratings for hearing 
loss, tinea and duodenal ulcer with hyperacidity and tropical 
sprue will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares which 
equates to no more than definite impairment.  

2.  PTSD has not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996);  38 C.F.R. § 4.130, Diagnostic Code 9411; 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

There were no complaints of, diagnosis of or treatment for 
any mental disorders in the service medical records.  No 
pertinent abnormalities were reported on the report of the 
separation examination conducted in April 1970.  

Associated with the claims file is a letter dated in November 
1995 from F. F. P., M.D.  The doctor reported that the 
veteran experienced PTSD as a result of his experiences in 
Vietnam.  PTSD was manifested by depression and severe sleep 
disorder.  The veteran was unable to sleep more than one or 
two hours at a time.  

A February 1996 letter from N. H., M. A., is of record.  The 
author opined that the veteran met the diagnostic criteria 
for PTSD.  

A May 1996 letter from F. F. P., M.D., showed that the 
veteran was found to be 100 percent disabled due to a back 
injury.  

The report of a December 1996 mental disorders examination 
has been is on file.  The veteran complained of experiencing 
night sweats, severe nightmares, anxiety, shying away from 
loud sounds, flashbacks to situations in Vietnam, isolation, 
multiple marriages and an inability to maintain social 
relationships other than with Vietnam veterans or persons in 
his command who were with him in Vietnam.  It was reported 
that the veteran had been forced into retirement due to his 
physical disabilities and wounds.  The pertinent diagnosis 
was acute, chronic PTSD with delayed onset.  A Global 
Assessment of Functioning (GAF) score of 20 was assigned.  

The report of a February 1998 psychological examination is of 
record.  The veteran was married twice.  The first marriage 
lasted 18 years beginning in 1960.  The second marriage 
lasted three years beginning in 1981.  The veteran reported 
that he was outgoing and had many friends both male and 
female.  He always got along well with co-workers.  He stayed 
in touch with some of the men he served with in Vietnam.  He 
saw his mother daily, his brother weekly and his children and 
grandchildren frequently.  His main complaint regarding PTSD 
was vivid disturbing dreams which occurred as often as seven 
days per week.  He also had intrusive memories of Vietnam.  
He was friendly with a Vietnamese man.  He was able to enjoy 
hunting, and being around and using guns.  The impression was 
PTSD with delayed onset.  A GAF of 55 was assigned.  



The examiner noted that the veteran had some PTSD symptoms 
for the first few months after his return from Vietnam but 
was able to cope with them and they eventually subsided to a 
manageable level.  The veteran had a successful career as a 
building contractor, had many friends and stayed close to 
family members including his parents, siblings and children.  
He was married twice but he did not attribute the break up of 
his marriages to PTSD related causes.  Since a disabling back 
injury, PTSD symptoms had greatly increased causing 
considerable internal distress, motivating the veteran to 
seek treatment.  

Records from Social Security show that the veteran was found 
to be severely disabled as of September 1992 as a result of 
status post back surgeries.  

Criteria

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).



In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and the new rating criteria to determine 
which version is more favorable to the veteran.  Under the 
new regulations, if the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125.

Under the rating criteria in effect prior to November 7, 
1996, a 30 percent evaluation is warranted where there is 
"definite" impairment in the ability to establish or maintain 
effective or favorable relationships with people, and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
"definite" industrial impairment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent disability evaluation requires that the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")."  stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion, the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  The Board is bound by that 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

Under the rating criteria for evaluation of mental disorders 
currently in effect, occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrant a 30 percent disability evaluation.  

For a 50 percent disability evaluation the mental disorder 
must produce occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

For a 70 percent disability evaluation, the mental disorder 
must produce occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Terms, such as "slight", "moderate" and "severe", are not 
defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" 
and "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds an increased rating is not warranted under 
the rating criteria for evaluation of PTSD in effect prior to 
November 7, 1996.  The evidence of record does not support a 
finding that the veteran's PTSD symptomatology results in 
more than definite impairment in industrial or social 
functioning.  There is no evidence of record demonstrating 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people is more than 
definitely impaired.  Additionally, there is no evidence of 
record demonstrating that PTSD has resulted in any industrial 
impairment.  

The Board notes that at the time of the most recent VA 
examination conducted in February 1998, the examiner found 
the veteran to have had a successful career and many friends.  
He also stayed close to family members.  He reported that he 
had always gotten along with co-workers.  The Board notes the 
veteran was unemployed.  However, Social Security and F. F. 
P., M.D., attributed his unemployability to a back injury.  
There is no evidence of record demonstrating that the veteran 
had employment difficulties which were attributable to PTSD.  
The Board notes that the veteran's main complaints regarding 
PTSD are vivid disturbing dreams,, intrusive memories of 
Vietnam, and internal distress, all contemplated in the 
current 30 percent evaluation.  

The Board finds an increased rating is not warranted under 
the rating criteria for evaluation of mental disorders in 
effect prior to November 7, 1996.  

The Board finds an increased rating for PTSD is not warranted 
under the rating criteria for evaluation of mental disorders 
currently in effect.  PTSD does not produce occupational and 
social impairment with reduced reliability and productivity.  
There is no evidence of record demonstrating that the veteran 
experiences flattened affect, circumstantial, circumlocutory 
or stereotyped speech, difficulty understanding complex 
commands, memory impairment, impaired judgment, impaired 
abstract thinking, disturbances of mood or motivation or 
difficulty establishing and maintaining effective work and 
social relationships.  

As noted above, the examiner who conducted the February 1998 
VA examination found that the veteran had a successful career 
which was shortened by a back injury.  It was also noted that 
the veteran had many friends and stayed close to his family.  
Depression was noted but it was not described as near-
continuous depression which affected the ability to function 
independently, appropriately and effectively.  

No suicidal ideation, obsessive rituals, speech disorder, 
impaired impulse control, spatial distortion, neglect of 
personal appearance or hygiene, difficulty in adapting to 
stressful circumstances or inability to establish and 
maintain effective relationships has been demonstrated by the 
evidence of record.  

Based on the above analysis, the Board finds an increased 
rating is not warranted upon application of the rating 
criteria currently in effect for evaluation of PTSD. 

The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Specifically, PTSD has not required frequent periods of 
hospitalization, and there is no evidence that it has it 
resulted in marked interference in employment as to render 
impracticable the application of regular schedular standards.  
The veteran has never been hospitalized for PTSD.  The 
evidence of record shows that the veteran is unemployed due 
to a back injury.

Since the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(a).  No question has been 
presented as to which of two evaluations would more properly 
classify the severity of the service-connected PTSD.  
38 C.F.R. § 4.7.

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's PTSD, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 9.  
In the case at hand, since the Board has denied the appeal, 
there exists no basis for a staged rating.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file demonstrates that the last time the 
veteran's service-connected hearing loss, tinea and stomach 
disorder were examined by VA for compensation purposes was in 
July 1996.  The Board finds current VA examinations are 
required in order to accurately rate the disabilities on 
appeal.  The Court has held that the duty to assist the 
veteran in obtaining and developing facts and evidence to 
support his claim includes obtaining pertinent outstanding 
medical records as well as adequate VA examinations.  Littke 
v. Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

The Board further notes that the criteria for rating diseases 
of the ear and other sense organs will be revised, effective 
June 10, 1999.  The hearing examination mandated by this 
decision should be conducted in accordance with the new 
regulations.  

The Board notes that on a letter dated in October 1994, J. C. 
M., M.D., reported that the veteran's tinea was subject to 
frequent outbreaks.  Additionally, on the most recent VA skin 
examination conducted in July 1996, the examiner included an 
impression of recurrent dermatophytosis.  It was further 
noted that the last flare-up of symptoms was approximately 
one week prior to the examination.  

In Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) and 
Ardison v. Brown, 6 Vet. App. 405 (1994), the Court indicated 
that, whenever possible, examinations of disabilities subject 
to periodic exacerbation and improvement should be scheduled 
when the conditions are most disabling.  In this case a 
private doctor and a VA physician who examined the veteran 
have both stated that the veteran suffered from a skin 
condition which was subject to periodic exacerbation.  

The report of the VA examination administered to the veteran 
in July 1996 indicates it was not administered during one of 
those periods.  An examination should therefore be scheduled 
at a time when the condition is at its worst to comply with 
the Court's holdings.  See M 21- 1, Part VI, para. 1.01e and 
1.13c (Change 38).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a);  38 C.F.R. § 3.103(a) (1998), the 
Board will not decide the remaining issues on appeal pending 
a remand of the case to the RO for further development as 
follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claims for increased 
ratings for hearing loss, tinea and for a 
stomach disability.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources identified 
whose records have not previously been 
secured.  Regardless of the response from the 
veteran, the RO should obtain all outstanding 
VA treatment records.  

2.  The RO should arrange for a VA 
audiology-ear disease examination of the 
veteran to determine the current nature 
and extent of severity of his bilateral 
hearing loss.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated special studies should be 
accomplished.  



3.  The RO should arrange for a VA 
dermatology examination by an appropriate 
specialist to determine the current 
nature and extent of severity of the 
veteran's skin disability rated as tinea.  
The examination should be scheduled 
during an exacerbation of the skin 
disorder if possible.  See Ardison.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated special 
studies should be conducted.  The 
examiner should provide the rationale for 
all opinions or conclusions expressed.  

4.  The RO should schedule the appellant 
for a VA gastrointestinal examination by 
an appropriate specialist in order to 
determine the current nature and extent 
of severity of his duodenal ulcer with 
hyperacidity and tropical sprue.  Any 
further indicated special studies should 
be conducted.  The appellant's claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the examination report in this 
regard.  The specialist must make 
detailed and comprehensive findings 
regarding all manifestations of the 
appellant's gastrointestinal disorder.  A 
complete and clear rationale for all 
opinions expressed by this examiner must 
be furnished.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
increased ratings for bilateral hearing 
loss, tinea, and duodenal ulcer with 
hyperacidity syndrome and tropical sprue.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

